Mr. Andr.es Ma ta
TDCJ-CID #1297972
Connally Unit
899 FM 632
Kenedy, Texas 78119
                                                 RECEIVED IN
Court of Criminal Appeals of Texas         COl !RT OF CRIMINAL APPEALS
Court Clerk
P.O. Box 12308
Capitol Station                                   JAN 14 2015
Austin, Texas 78711

Re:   Ex parte Andres Mata                    Abel Acosta, Clerk
      CCA Writ No. WR-81,507-03

Dear Court Clerk:

In its Response to Application for Writ of Habeas Corpus, the State argues
that I did not comply with Texas Rule of Appellate Procedure 73.1 because I
did not fill out the spaces on the application form labeled "Petitioner's
Information." State's Response, pp. 5-6. The Trial Court did not adopt this
finding. I did fill out the spaces provided in the "Inmate's Declaration"
section of the application form on page 17. I did sign my name in the
"Inmate's Declaration" section also on page 17. I need you to notify me in
writing whether my Application for Writ of Habeas Corpus is properly filed
under Texas law.

I believe that I did comply with Rule 73.1 because the writ verification
instructions on page 16'of the form application specifically state that "for
verification purposes, an applicant is a person filing the application on his
or her own behalf. A petitioner is a person filing the application on behalf
of an applicant, for example, an applicant's attorney." I'm interpreting this
text to mean that a person filing the application on his or her own behalf is
not a "petitioner" for purposes of verification. That means I don't fill out
the "Petitioner's Information" spaces provided in the application.

  Please notify me in writing whether my interpretation is correct or whether .
  the State's interpretation is correct; More importantly, please notify me in
..writing whether my Application for ·writ of Habeas Corpus is in compliance with
  Rule 73.1. Please notify me in writing whether my Application for Writ of
  Habeas Corpus is properly filed under Texas law.

I need to know whether my Application is properly filed because I wish to
seek federal habeas cdrpus relief if the Court denies my request for habeas
relief. Under federal law, my State Habeas Writ Application must be properly
filed in order for it to toll AEDPA's one-year statute of limitations. See
28 u.s. c. § 2244(d) (2).

Your prompt attention and prompt assistance on this matter are greatly
appreciated. Thank you very much.

Respectfully submitted,



                                     1 of 2
Clerk, Court of Criminal Appeals
Paqe Two



(J,A/1 k:s           /{_'j&;2
      res Mat a I Pro Se .

 . ~JZ..C.JM.j/WO{ q         I   ;;2o /   t
                             1
Date




CC:     File.




                                              2 of 2